Citation Nr: 0702958	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  00-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a dog bite injury to the right thumb, to 
include weakness, arthritis, and status post tendon repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2001, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case has previously been before the Board on numerous 
occasions, most recently in June 2005, when it was remanded 
for readjudication of additional  issues.  The requested 
action has been completed.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's service-connected residuals of a dog bite 
injury to the right thumb, to include weakness, arthritis, 
and status post tendon repair is manifested by:  range of 
motion of the first metacarpopalangeal being pain free from 0 
to 20 degrees and with pain from 20 to the 30 degree 
endpoint;  range of motion of the interphalangeal joint being 
pain free from 0 to 10 degrees and with pain from 10 to the 
20 degree endpoint; Grip strength of 4/5;  x-ray evidence of 
arthritis; and complaints of pain and discomfort.  There is 
no evidence of ankylosis.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a dog bite injury to the right thumb, to include 
weakness, arthritis, and status post tendon repair, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, 4.73, 4.123, 4.124, 4.124a, 
and Diagnostic Codes 5003, 5010, 5224, 5228, 5309, 8513 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated March 
2001, April 2002, and August 2005 satisfied the duty to 
notify provisions.  The veteran's VA medical treatment 
records have been obtained and he has been accorded several 
VA Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The appeal originates from a rating decision 
which predates the current  notice and duty to assist 
provisions.  However the claim was fully readjudicated in a 
March 2006 Supplemental Statement of the Case which was 
subsequent to the most recent notification and assistance 
letter to the veteran.  Consequently, the Board finds that VA 
has met the duties to notify and assist as to the issue 
decided herein.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his assertions; VA medical treatment 
records; and, VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the veteran's claim 
for an increased disability rating for his right thumb 
injury.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

A service medical records dated March 1984 reveals that the 
veteran incurred a dog bite from a pit bull terrier to the 
right hand and wrist resulting in tendon damage which had to 
be surgically repaired.  The diagnosis was dog bite to the 
right thumb with laceration of the right thumb flexor 
pollicis longus tendon.  The Board specifically notes this 
medical record contemporaneous with the actual injury because 
VA rating decisions have referred to the injury as a 
"fracture of the right thumb."  Review of the evidence of 
record does reveals the current presence of post-traumatic 
arthritis in the right thumb and wrist which is 
understandable given the severity of the dog bite.  However, 
there is no evidence of record which reveal that any bone 
fracture was incurred during the initial injury.  The Board 
has rephrased the issue accordingly.

In July 1999, a VA examination of the veteran was conducted.  
The veteran reported being right hand dominant and having 
pain along his right thumb with use.  Physical examination 
revealed well healed scars and no evidence  of muscle atrophy 
of the right hand.  Grip and key pinch strength of the right 
hand was estimated to be approximately 70 percent of that of 
the left hand.  Diminished sensation of the right hand, 
especially in proximity to the right thumb, was noted.  

In August 2002, another VA examination of the veteran was 
conducted.  The veteran reported that he was employed as a 
corrections officer.  Physical examination again revealed 
well healed scars from the dog bite and the surgical tendon 
repair.  Range of motion was that he was "1 centimeter from 
complete opposition to the long right and small fingers."  
Grip strength was 4/5, and he had mild laxity of the 
metacarpophalangeal joint.  The physician's assessment was 
that the veteran had a "mild to moderate disability of his 
right hand."  

In May 2004, another VA examination of the veteran was 
conducted.  He reported having pain and weakness of the right 
thumb at its base, and being unable to open jars due to right 
thumb and wrist pain.  Range of motion testing of the right 
thumb revealed 0 to 40 degrees flexion of the distal 
interphalangeal joint and 80 degrees flexion of the proximal 
interphalangeal joint with full extension of both joints.  
Thumb to small finger (pinky) opposition was normal, and grip 
strength of the right hand was 70 percent when compared to 
the left.  X-ray examination revealed mild arthritic changes 
of the right thumb.  

In October 2005, the most recent VA examination of the 
veteran was conducted.  The examining physician noted that 
the veteran was right hand dominant and that no ankylosis was 
present.  Range of motion of the range of motion of the first 
metacarpopalangeal was pain free from 0 to 20 degrees and 
with pain from 20 to the 30 degree endpoint;  range of motion 
of the interphalangeal joint was pain free from 0 to 10 
degrees and with pain from 10 to the 20 degree endpoint.  
Grip strength was of 4/5.  The veteran was able to write.  He 
had no difficulty pushing, pulling, and twisting with the 
right hand.  Dexterity was adequate and the no decrease in 
range of motion was noted after repeated use due to pain, 
fatigue, or weakness.  

The Board notes that the medical evidence of record reveals 
that the veteran is right handed.  Accordingly, the veteran's 
service-connected residuals of an injury to the right thumb 
involves rating the major extremity.  The preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 20 percent for the veteran's service-connected 
residuals of an injury to the right thumb.  

The veteran's service-connected residuals of an injury to the 
right thumb are currently rated as 20 percent disabling under 
Diagnostic Codes 5309 and 8514.  Diagnostic Code 8514 
pertains an nerve injury, specifically to paralysis of the 
radial nerve involving use of the hand.  The maximum 
disability rating under this Diagnostic Code and provides for 
a 70 percent disability rating where there is complete 
paralysis of the major side, with drop of hand and fingers, 
wrist and fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the index 
finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Where paralysis is 
incomplete on the major side, a 50 percent rating is 
warranted for severe impairment, 30 percent for moderate 
impairment and 20 percent for mild impairment.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2006).  

The regulations for rating neurologic disabilities further 
state that peripheral neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2006).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2006).

Review of the medical evidence of record reveals that the 
veteran has some decreased sensation of the right hand, with 
slight decrease in grip strength, and complaints of pain.  
This results in mild impairment and does not warrant the 
assignment of a disability rating in excess of 20 percent 
under Diagnostic Code 8514.

The Board has considered rating the veteran's right thumb 
disability under Diagnostic Code 5309 for muscle injuries of 
the muscles of the hand.  However, a muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  
Accordingly, a separate ratings cannot be assigned for the 
muscle injury.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  These regulations 
generally contemplate a combat wound from a gun shot wound or 
a shrapnel wound.  The veteran's residual muscle injury from 
a dog bite is atypical of the type of injuries contemplated.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The applicable regulation provides that under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

A note following Diagnostic Code 5309 explains that the hand 
is so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc. Diagnostic Code 5309 requires a minimum 
10 percent rating and is rated according to limitation of 
motion. 38 C.F.R. § 4.73, Diagnostic Code 5309 and Note 
(2006). 

The 2004 and 2005 VA examination reports reveal that the 
veteran has some post-traumatic arthritis of the right thumb 
from his in-service injury.  Diagnostic code 5010 is used to 
rate traumatic arthritis and requires that traumatic 
arthritis be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2006).   Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

Limitation of motion of the thumb is rated under Diagnostic 
Code 5228 with a 20 percent rating being the maximum 
assignable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2006).  Likewise, the maximum assignable 
disability rating for ankylosis of the thumb is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2006). 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected residuals of an injury to the 
right thumb.  The veteran has some limitation of motion of 
the right thumb with decreased grip strength, and slight 
decrease in sensation.  However, the most recent VA 
examination reveals little functional impairment.  The 
veteran is already receiving a 20 percent disability rating 
which is the maximum assignable rating for limitation of 
motion of the thumb which is criteria for rating the right 
thumb disability if rating were conducted pursuant to muscle 
injury or arthritis.  38 C.F.R. § 4.71a, 4.73, Diagnostic 
Codes 5003, 5309 (2006).  Accordingly, an increased 
disability rating for the veteran's service-connected 
residuals of an injury to the right thumb is not warranted no 
matter which appropriate Diagnostic Code the claim is 
considered under.  Moreover, the Board notes that the veteran 
is also receiving two other separate 10 percent disability 
ratings for a scar and arthritis of the right wrist as 
separate disabilities resulting from the in-service dog bite 
injury to the right hand and wrist area.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the 20 percent disability rating.  The Board 
has considered the veteran's claim for increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been done in the present case as 
the veteran is assigned a 20 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 20 percent for the residuals of a right 
thumb injury, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for the residuals 
of a dog bite injury to the right thumb, to include weakness, 
arthritis, and status post tendon repair, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


